Examiner’s Comments
1.	This office action is in response to the RCE filed on 2/18/2022.	
Claims 1-20 are pending and have been examined on the merits, and now 
allowed.
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 16 and 20, the combination of the structural elements recited in claims 1, 16 and 20 is what make the claimed subject matter allowable over the prior arts of record.
With respect to claim 1, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious an apparatus and a second portion, a latching member movably coupled with either the first portion or the second portion, wherein the latching member is configured to drive the first jaw and the second jaw toward a fully closed configuration for clamping tissue between the first jaw and the second jaw, wherein the first jaw and the second jaw are operable to cooperate to cut and staple the tissue in the fully closed configuration; and (d) a proximal coupling assembly configured to selectively attach the first portion with the second portion such that the second portion is pivotally coupled with the first portion, wherein the proximal coupling assembly comprises: (i) a pivot body pivotally attached to the first portion at the proximal location, and (ii) a coupling body associated with the second portion, wherein the coupling body is configured to engage the pivot body at a location distal to the proximal location to selectively attach the first portion with the second portion.
With respect to claim 16, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious an apparatus, wherein the handle assembly comprises: (i) a first arm extending proximally from the first jaw, 
With respect to claim 20, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious an apparatus, a latching projection, wherein the second portion is configured to pivotally couple with the first portion at a proximal location in an END9265USNP 1 -48- open configuration; (c) a latching lever pivotally coupled with the first portion, wherein the latching lever is configured to pivot the first jaw and the second jaw from a partially closed configuration toward a fully closed configuration for clamping tissue between the first jaw and the second jaw, wherein the first jaw and the second jaw are operable to cooperate to cut and staple the tissue in the fully closed configuration; and (d) a proximal 
The prior art of record (US 9402629) shows similar feature but fails to disclose or teach the limitation as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
2/24/2022